Argued March 12, 1935.
The facts are stated in the opinion of the lower court as follows:
The plaintiff was injured in the course of his employment by the defendant on September 15, 1926, and as a result alleged the loss of the sight of his right eye.
On September 15, 1927 the plaintiff filed a claim petition. After hearing the referee disallowed the claim. This was affirmed by the board. No appeal was taken.
On September 2, 1929 a petition for a rehearing was presented. This was dismissed by the board and no appeal taken.
On April 4, 1930, a petition for reinstatement was filed. The referee dismissed the petition which was sustained by the board. From this decision by the board an appeal was taken to the court and on October *Page 38 
13, 1930 the following decree was made: "Now October 19, 1930, appeal dismissed by consent of appellant's counsel and upon his motion."
On April 1, 1931 the claimant filed another petition for reinstatement. After hearing this was dismissed by the referee, and an appeal to the board was dismissed.
On August 1, 1932, another petition was filed for rehearing and on September 9, 1932 the prayer was granted. The appeal now before us is from that order.
We are of the opinion that the right of the claimant for rehearing upon this petition is barred by Section 426 of the Act of June 2, 1915, and the amending Act of 1927 and Section 8, P.S. Title 77, Section 871 for the reason that this court had on October 13, 1930 taken final action.
Decree entered reversing decision of Board of Workmen's Compensation. Claimant appealed.
Error assigned, among others, was decree.